Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received January 13th 2021.  Claim 1 has been canceled. Claims 2-16 have been newly added.  Claims 2- 16 have been entered and are presented for examination. 
17/013,275 is a Continuation of US Application 15/388,590 (12/22/2016) now US Patent 10,772,147.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US 2017/0142654) in view of Moeglein et al. (US 2011/0059756) .
Regarding claims 2, 10, McLaughlin discloses an apparatus to attempt to determine probabilities of establishing a connection with at least one wireless network (see Figures 1, 6 and paragraphs 0021, 0055 [remote server/cloud server profiles include probabilities of reconnections]), the apparatus comprising: memory (paragraphs 0033-0034 [processor and memory]); and at least one processor to execute machine readable instructions to cause the at least one processor to at least: convert a coverage map into zones (paragraph 0016 [geographic coverage areas or locations]); determine percentages of the zones where there is wireless coverage, the wireless coverage indicated by the coverage map (paragraph 0069 [histogram data is specific to each geographic location, having an x-axis for the percentile of users and a y-axis for lost connection duration for the geographic location]); store the percentages of the zones as probabilities of establishing connections with the at least one wireless network within the zones in a probability map (see Figures 1, 6 and paragraphs 0021, 0055 [remote server/cloud server profiles include probabilities of reconnections]); access connection logs from field devices, the connection logs indicative of connection successes and connection failures with the at least one wireless network for the zones (paragraphs 0053-0054 [Collected user data; outrages and duration sent]).
McLaughlin does not explicitly disclose identify the zones that need updates to the probabilities of establishing connections with the at least one wireless network; and in response to identification of the zones, update the probability map with the updated probabilities of establishing connections with the at least one wireless network for the identified zones.
However, determining data is old and updating based on the data being determined to be old, is a known feature in the art as shown by Moeglein et al. which discloses determining old data and updating since old data may be less reliable (paragraph 0047).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize updating information associated with a geographic location based on the age of the data as described by Moeglein et al. The motivation for this is to have more reliable data. 
	Regarding claims 3, 11, McLaughlin further discloses wherein the at least one wireless network includes at least one of global system for mobile communications (GSM), long term evolution (LTE), LTE-A, 5G, or Wi-Fi (paragraph 0035 [cellular communications or Wi-Fi]).
	Regarding claims 4, 12, McLaughlin further suggests wherein the at least one processor is to transmit the probability map to a requesting field device (paragraph 0042 [polling the server]).
	Regarding claim 5, McLaughlin further discloses a field device interface, wherein the at least one processor to receive the connection logs from the field device interface (see Figure 6 [outage and duration are collected from multiple telecommunication devices at different locations]).
	Regarding claims 6, 13, McLaughlin further suggests wherein the processor is to determine the probabilities of establishing connections with the at least one wireless network for zones that are within a geographic region or a plurality of geographic regions in which the requesting field device is expected to operate (paragraph 0069 [histogram data is specific to each geographic location, having an x-axis for the percentile of users and a y-axis for lost connection duration for the geographic location]).

Regarding claims 7, 14, the references as combined disclose all the recited subject matter in claim 7.  However, Moeglein et al. further suggests wherein the at least one processor is to aggregate the connection logs from the field devices and remove records of the connection success and the connection failures that are outside of a threshold period of time.
Moeglein et al. discloses determining old data and updating since old data may be less reliable (paragraph 0047).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize updating information associated with a geographic location based on the age of the data as described by Moeglein et al. The motivation for this is to have more reliable data. 

Allowable Subject Matter
Claims 8-9, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465